DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Dependent claim 2 refers to itself. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 recites the limitation "the viewing portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Okawa (US 2017/0217194) in view of Ito (US 2013/0255989).
With regard to claim 1, Okawa discloses a recording apparatus (11) comprising:
a recording portion (38) [recording head; Para. 0043; Fig. 8] that performs recording by ejecting a liquid [ink; Para. 0043] onto a medium (P) [paper; Para. 0043];
a liquid housing portion (40) that is disposed above the recording portion [Fig. 8], that houses the liquid to be supplied to the recording portion, and that has an injection port (42) [pouring port; Para. 0044] through which the liquid is injected from a refill container [ink is poured into the liquid housing; Para. 0049];

a casing (15) having the carriage therein [Para. 0038; Fig. 8], 
a scanner unit (13) that is attached to the casing [Para. 0038] and that reads a document placed on a document table (14) [Fig. 6], and 
a panel unit (20) [operating panel; Para. 0039] through which various operations are performed, wherein
the panel unit is attached to an end portion of the scanner unit [Fig. 8] and is configured to tilt between a first orientation [closed position] and a second orientation closer to the document table than to the first orientation [open position], and 
by pivoting the operation panel with respect to the casing and opening the operation panel by a fixed amount, the liquid is injected from the refill container into the liquid housing portion [Para.0049].
Okawa does not disclose a pivot shaft attached to the casing at an upper portion of the casing so as to pivot; the panel unit is attached at a position opposite to the pivot shaft; and the liquid is injected from the refill container into the liquid housing portion and a remaining amount of the liquid is viewed by pivoting the scanner unit with respect to the casing and opening the scanner unit by a fixed amount.
However, Ito teaches a shaft (not shown) attached to a casing (2) [main body unit; Para. 0042] at an upper portion so as to pivot [rotatably attached to the main body; Para. 0042; Fig. 4]; the panel unit (6) is attached at a position opposite to the pivot shaft [Fig.4] and a scanner unit (3) pivots with respect to the casing and the scanner can open by a fixed amount [Fig. 4].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to pivot the casing of Okawa with a shaft in order to smoothly open and close the panel unit which allows for liquid to be injected from a refill container into the liquid housing portion and a remaining 
With regard to claim 9, Okawa’s modified recording apparatus discloses all the limitations of claim 1 and Okawa also discloses the panel unit, when viewed from the front in a closed state, overlaps the viewing portion [space inside apparatus when panel unit is open; Fig. 1 and Fig. 8].

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okawa (US 2017/0217194) in view of Ito (US 2013/0255989) as applied to claim 1 above, and further in view of Kimura (US 2019/0105903).
With regard to claim 2, Okawa’s modified recording apparatus discloses all the limitations of claim 1, and Okawa also discloses wherein the carriage includes a viewing portion that allows a user to view the remaining amount of the liquid housed in the liquid housing portion [open portion of carriage; Fig. 8] but does not disclose the casing includes a viewing portion that allows a user to view the remaining amount of the liquid housed in the liquid housing portion.
However, Kimura teaches a casing (2) [Para. 0030; Fig. 2] includes a viewing portion (17) [viewing portion; Para. 0037] that allows a user to view the remaining amount of the liquid housed in the liquid housing portion. [Fig. 2, Fig. 4]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the casing of Okawa with a viewing portion in order to enable the visual recognition of a level checking portion of an ink tank.
With regard to claim 3, Okawa’s modified recording apparatus discloses all the limitations of claim 2, and Okawa also discloses the casing includes a front-surface-side casing side wall portion [Fig. 1] 
Okawa modified does not disclose that the front-surface-side casing faces the panel unit in the first direction.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the front-surface-side casing faces the panel unit in the first direction, since it has been held to be within the general skill of a worker in the art to configure a recording apparatus on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With regard to claim 4, Okawa’s modified recording apparatus discloses all the limitations of claim 3, and Okawa modified also discloses wherein, when a scanner unit, as disclosed by Ito, is opened, in a plan view viewed from a direction toward the pivot shaft from a front-surface-side casing side wall portion, the viewing portion, as disclosed by Kimura, does not overlap with the panel unit and the end portion [Fig. 3].
With regard to claim 5, Okawa’s modified recording apparatus discloses all the limitations of claim 4, and Okawa also discloses wherein the injection port is disposed outside the scanner unit [Fig. 8].
With regard to claim 6, Okawa’s modified recording apparatus discloses all the limitations of claim 1, and Ito also discloses wherein, a panel unit (6) is configured to be operated both in the case where the scanner unit is opened with respect to the casing so that the liquid is injected from the refill container into the liquid housing portion [Fig. 1B] and in the case where the scanner unit is closed with respect to the casing to cover the liquid housing portion [Fig. 1A].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okawa (US 2017/0217194) in view of Ito (US 2013/0255989) as applied to claim 1 above, and further in view of Takabayashi (US 2018/0178567).
With regard to claim 7, Okawa’s modified recording apparatus discloses all the limitations of claim 1, but does not disclose further comprising: a lock portion that restricts movement of the scanner unit in a state in which the scanner unit is closed with respect to the casing so as to cover the liquid housing portion.
However, Takabayashi teaches a lock unit (46) that locks the cover (42) when the cover is closed.
It would have been obvious to one having ordinary skill in the art at the time the invention was to combine the apparatus of Okawa with a lock unit in order to prevent accidental access to the ink tank. 

Allowable Subject Matter
Claim 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to because the prior art does not teach or make obvious a lock portion changing a lock release load that releases a locked state that restricts movement of the scanner unit in accordance with an angle of the panel unit with respect to the document table.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACEY M MCMILLION/               Examiner, Art Unit 2853                                                                                                                                                                                         
/ERICA S LIN/               Primary Examiner, Art Unit 2853